Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 28, 29, 30, 32, 36, 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 28, 29, 30, 32, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer et al. (U.S. Pub. No. 2012/0172216).
Regarding claims 28, 36, 37, Bohringer et al. teaches a high-performance adsorbents based on activated carbon in the form of discrete grains of activated carbon which meets  a broad and reasonable interpretation of a particulate activated carbon (paragraph 13).  Bohringer et al. teaches at least 70% of the total pore volume formed by pores having pore diameters of more than 20 angstrom and a measure of central tendency pore diameter (mean pore diameter) of more than 25 angstrom and therefore overlaps with wherein 25% to 75% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters in the range of from 2 nm to 100 nm (paragraph 13).  Bohringer et al. teaches a BET surface area of at least 1,250 m2/g and therefore overlaps with a wherein the activated carbon has a specific BET surface area in the range from 500 m2/g to 4500 m2/g (paragraph 13).  Bohringer et al. teaches Gurvich total pore volume of the high-performance adsorbents of the present invention is at least 0.8 cm3/g and overlaps with wherein the activated carbon has a Gurvich total pore volume the range from 0.5 cm3/g to 4 cm3/g (paragraph 41).  Bohringer et al. teaches butane adsorption of the high-performance adsorbents of the present invention is generally at least 30% and therefore encompasses wherein the activated carbon has a butane adsorption in the range from 35% to 90% (paragraph 54).  Bohringer et al. teaches iodine number of the high-performance adsorbents of the present invention is generally at least 1250 mg/g and therefore encompasses wherein the activated carbon has an iodine number in the range from 1400 mg/g to 2100 mg/g (paragraph 55).  Bohringer et al. teaches methylene blue value is at least 15 ml and therefore encompasses wherein the activated carbon has a methylene blue value in the range from 17 ml to 65 ml (paragraph 57).  Bohringer et al. teaches activated carbon in grain form, in particular spherical form (paragraph 87).  Bohringer et al. teaches an abrasion resistance of the high-performance adsorbents of the present invention is at least 95% and therefore encompasses wherein the activated carbon has an abrasion resistance of at least 98 %, as determined according to modified CEFIC standard (paragraph 66).
Regarding claim 29, Bohringer et al. teaches at least 70% of the total pore volume formed by pores having pore diameters of more than 20 angstrom and a measure of central tendency pore diameter (mean pore diameter) of more than 25 angstrom and therefore overlaps with wherein 20% to 80% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters in the range of from 2 nm to 100 nm (paragraph 13).  
Regarding claim 30, Bohringer et al. teaches activated carbon in grain form, in particular spherical form (paragraph 87).  
Regarding claim 32, Bohringer et al. teaches at least 70% of the total pore volume formed by pores having pore diameters of more than 20 angstrom and a measure of central tendency pore diameter (mean pore diameter) of more than 25 angstrom and therefore overlaps with wherein at least 60% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters in the range of from 2 nm to 100 nm (paragraph 13).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on M-F Noon-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUINEVER S GREGORIO/               Primary Examiner, Art Unit 1732                                                                                                                                                                                         	03/21/2021